                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


BRANDON PUGH #165014                                               PLAINTIFF

V.                                  CAUSE ACTION NO. 5:18-CV-32-DCB-MTP

JUSTIN GREEN, et al.                                              DEFENDANTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Suggestion of Death [Doc. 25] as to

Defendant Charence Dorsey; United States Magistrate Judge Michael

T.   Parker’s    Report    and   Recommendation   [Doc.    41]    to   dismiss

Defendant Dorsey from the action; and Magistrate Judge Parker’s

Report and Recommendation [Doc. 43] to dismiss Defendant Smith

from the action.

      After careful consideration of the proposed findings and

recommendations,     the    Court   determines    that    the    Reports   and

Recommendations [Doc. 41 and 43] are correct and should be ADOPTED.

a. Report and Recommendation, Doc. 41

      In his Report and Recommendation [Doc. 41], Magistrate Judge

Parker recommends that Defendant Dorsey be dismissed from the

action pursuant to Federal Rule of Civil Procedure 25(a)(1). Rule

25(a)(1) provides,

      If a party dies and the claim is not extinguished, the
      court may order substitution of the proper party. A
      motion for substitution may be made by any party or by
      the decedent’s successor or representative. If the
      motion is not made within 90 days after service of a
      statement noting the death, the action by or against the
      decedent must be dismissed.



Defense counsel in this matter filed the Suggestion of Death [Doc.

25]   on    September   10,   2018   and   represented   that   based   upon

information obtained from Wilkinson County Correctional Facility

and The Advocate newspaper, Defendant Dorsey died on March 19,

2018.      The plaintiff has not made a motion for substitution, and

90 days have passed since September 10, 2018.

      The plaintiff also indicated at the April 23, 2019 omnibus

hearing that he did not intend to proceed with his claims against

Defendant Dorsey. Doc. 41, p. 1. Defense counsel represented again

at the omnibus hearing that Defendant Dorsey is deceased. Id. The

plaintiff has not filed an objection to Magistrate Judge Parker’s

Report and Recommendation, which was entered on April 24, 2019.

Therefore, the Court will adopt Magistrate Judge Parker’s Report

and Recommendation [Doc. 41] as its own findings and conclusions.

b. Report and Recommendation, Doc. 43

      On July 13, 2018, the Court entered an Order [Doc. 10]

directing that a Notice of Lawsuit and Request to Waive Service of

a Summons be issued for the defendants. Counsel for Management

Training Corporation (“MTC”) filed a sealed Response [Doc. 15],

                                      2
identifying defendant James Smith (“Smith”) as a former employee

and providing his last known address. On July 30, 2018, a Notice

and Request for Waiver of Service [Doc. 18] was issued to Smith at

the address provided in the sealed Response [Doc. 15]. Smith did

not waive service.

      On August 31, 2018, an Order [Doc. 22] was entered directing

the United States Marshal to serve summons on Smith at the address

provided in the sealed Response [Doc. 15]. The Marshal returned

the summons as unexecuted with the notation, “house is vacant.”

See Doc. 26. Without a correct address, the Court is unable to

serve process on Smith. Doc. 43, p. 1.

      On September 26, 2018, the Court entered an Order [Doc. 30],

directing the plaintiff to provide an address for Smith by October

17, 2018. The plaintiff did not provide an address. The Court held

an omnibus hearing on April 23, 2019. Doc. 43, p. 1. Smith did not

appear, and the plaintiff did not provide an address for Smith at

the hearing. Id.

      Special rules govern procedure for service of process in cases

filed by plaintiffs proceeding in forma pauperis. Lindsey v. U.S.

R.R. Retirement Bd., 101 F.3d 444, 446 (5th Cir. 1996). 28 U.S.C.

§ 1915(d) states that “‘[t]he officers of the court shall issue

and   serve   all   process,    and    perform    all    duties   in    [in   forma

pauperis]     cases.”   Id.    See    Fed.   R.   Civ.   P.   4(c)(3)    (“At   the

                                         3
plaintiff’s request, the court may order that service be made by

a United States marshal or deputy marshal or by a person specially

appointed by the court. The court must so order if the plaintiff

is authorized to proceed in forma pauperis under 28 U.S.C. § 1915

.   .   .   .”).   Once   the   in   forma    pauperis   plaintiff   has   taken

reasonable     steps      to   identify   the   defendants,   “the   court   is

obligated to issue plaintiff’s process to a United States Marshal

who must in turn effectuate service upon the defendants.” Lindsey,

101 F.3d at 446 (emphasis and internal citation omitted).

        It is well-settled in the Fifth Circuit that an incarcerated

plaintiff proceeding in forma pauperis “is entitled to rely upon

the United States Marshals for sufficient service and should not

be penalized for failure of a Deputy Marshal to properly effect

service of process.” Verrette v. Majors, 2008 WL 4793197, at *2

(W.D. La Oct. 31, 2008)(citing Rochon v. Dawson, 828 F.2d 1107,

1110 (5th Cir. 1987)). If, however, “the failure to properly serve

a defendant is due to any fault on the plaintiff, he is not entitled

to rely on the U.S. Marshals.” Verrette, 2008 WL 4793197, at *2

(W.D. La Oct. 31, 2008). If the plaintiff is made aware of possible

defects in service of process, he must attempt to remedy them. Id.

        Magistrate Judge Parker finds that

        Plaintiff has not provided a service address for
        Defendant Smith and Smith cannot be found at his last
        address. Considering the age of the case, Plaintiff’s

                                          4
    failure to provide an address for service of process for
    Defendant Smith, and the Court’s warnings to Plaintiff
    that it was his responsibility to prosecute this matter,
    the undersigned recommends that Defendant Smith be
    dismissed without prejudice.


Doc. 43, p. 2. The Court agrees. Therefore, the Court will adopt

Magistrate Judge Parker’s Report and Recommendation [Doc. 43] as

its own findings and conclusions.

    Accordingly,

    IT IS HEREBY ORDERED that Magistrate Judge Parker’s Reports

and Recommendations, [Doc. 41 and 43], are ADOPTED as the

findings and conclusions of this Court;

    IT IS FURTHER ORDERED that Defendant Dorsey is dismissed

from this action.

    IT IS FURTHER ORDERED that Defendant Smith is dismissed

from this action.

    SO ORDERED this the 5th day of June, 2019.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                5
